Evans, Judge:
This is an appeal filed by the collector from a finding of value made by the appraiser on importations of Shantung pongee silk piece goods. The case was first heard at San Francisco and a continuance granted in order that the Government might present proof that the merchandise here involved was similar or identical with that involved in a report of a special agent which was offered in evidence by Government counsel but rejected upon objection by counsel for the defendant. About two years thereafter the case was heard at Honolulu and the same special agent’s report was again offered in evidence without proof that the merchandise was the same. No other proof was offered.
Upon this record we find that the plaintiff has utterly failed to make out a prima facie case. In view of the presumption of correctness attaching to the appraiser’s finding of value under section 501 of the Tariff Act of 1930, I find that the value of the merchandise is 15 yuan dollars per piece, plus packing, as invoiced and entered.
Judgment will be rendered accordingly. It is so ordered.